                             UNITED STATES DISTRICT COURT


                               DISTRICT OF SOUTH DAKOTA


                                     WESTERN DIVISION



HOLLI LUNDARE,                                                   5:18-CV-05090-LLP


                              Plaintiff,

               vs.                                        ORDER GRANTING FEDERAL
                                                      DEFENDANTS' MOTION TO DISMISS
JULIE GROSS, IN HER OFFICIAL AND                      AND GRANTING DEFENDANT CRAIG
PERSONAL CAPACITIES AS DIRECTOR                         STEINLEY'S MOTION TO DISMISS
FOR THE STATE OF SOUTH DAKOTA
OFFICE OF RURAL DEVELOPMENT;
STATE OF SOUTH DAKOTA OFFICE OF
RURAL    DEVELOPMENT,     CRAIG
STEINLEY, LANCE LOCKWOOD, IN HIS
OFFICIAL AND PERSONAL CAPACITIES
AS A LOAN SPECIALIST FOR THE STATE
OF SOUTH DAKOTA OFFICE OF RURAL
DEVELOPMENT;

                              Defendants.



        Plaintiff, Holli Lundahl, filed a pro se civil rights lawsuit claiming violations of: (1) the

Equal Credit Opportunity Act,(2) section 504 of the Rehabilitation Act of 1973,(3) 42 U.S.C.

§ 1983, alleging violations of the Fourteenth Amendment Equal Protection Clause,(4) Ex parte

 Young-, and(5)the Fair Housing Act. Doc. 1 at 1.

        Defendants, Julie Gross, State of South Dakota Office of Rural Development' and Lance
Lockwood filed an acknowledgment of service on February 12, 2019. Doc. 30. On April 12, 2019,



'Plaintiff lists the State of South Dakota Office of Rural Development as a defendant in her
caption. Doc. 1 at 1. The federal defendants. Gross, State of South Dakota Office of Rural
Development, and Lockwood, assume that Plaintiff intended to sue the United States Department
of Agriculture (USDA) because her allegations focus on her federal loan application and deal
 with federal defendants. See Doc. 38 at 1.
Gross, Lockwood, and USDA^ filed a motion to dismiss and a memorandum in support. Docs. 38

and 39.


        On May 7, 2019, 85 days after the federal defendants were served and after they had

moved to dismiss. Plaintiff filed a "Corrected Verified First Amended Complaint," DOc. 42. The

federal defendants moved to strike Plaintiffs "Corrected Verified First Amended Complaint."

Doc. 47. Thereafter, Plaintiff moved for an extension to respond to the federal defendants' motion

to strike and their motion to dismiss. Doc. 50. At this time, defendant Craig Steinley had not been

served. This Court ordered Plaintiffs response to the federal defendants' motion to dismiss as

well as their motion to strike to be filed on or before June 17, 2019. Doc. 51. Plaintiff only

responded to the federal defendants' motion to strike. Doc. 53.

        Defendant, Craig Steinley was not served until July 5, 2019. Doc. 74. Steinley filed a

motion to dismiss and memorandum in support. Docs. 86 and 87. Plaintiff opposes Steinley's

motion to dismiss. Doc. 98. Pending before this Court are various motions. See Docs. 38,46, 47,

63, 70, 73, 75, 76, 79, 86, 92, 99.^

                                   FACTUAL BACKGROUND




^ Defendants Gross, Lockwood, and the USDA are referred to as the "federal defendants" when
they are acting together.
^ See Doc. 38 (Motion to Dismiss filed by the federal defendants); Doc. 46 (Motion to Seal
Exhibits filed by Plaintiff); Doc. 47 (Motion to Strike filed by the federal defendants); Doc. 63
(Motion for Partial Summary Judgment filed by Plaintiff; Doc. 70(Motion for Joinder filed by
Plaintiff); Doc. 73 ("Motion for Order Directing Clerk to Immediately Issue a Summons" filed
by Plaintiff); Doc. 75 (Motion for Order Directing the Clerk to Immediately Issue Summonses
for CBE Group, Inc., Synchrony Bank, and AT&T" filed by Plaintiff); Doc. 76 ("Emergency
Petition for Permission to File Amended Complaint" filed by Plaintiff); Doc. 79 C'Emergency
Declaration Demanding That This Court Strike Order on Motion for Permanent Injunction" filed
by Plaintiff); Doc. 86 (Motion to Dismiss filed by defendant Craig Steinley); Doc. 92
("Emergency Motion to Strike the Federal Defendant's Untimely and Non-Responsive
Answers[.]" filed by Plaintiff); Doc. 99 ("Motion to Amend and File Verified Second Amended
Complaint to Conform the Pleadings to the Evidence Submitted to [tjhis Court to Date" filed by
Plaintiff).
                                                    2
       Plaintiff alleges that her and her sister, Marti Lundahl, were judicially declared disabled

under the Social Security Act. Doc. 1 at 2. In 2017, Plaintiff claims she submitted an application

to the local USDA Rural Development Office, which would help the Plaintiff participate in a

home loan program. Id. Plaintiff was allegedly told that there were some medical debts that

needed to be cleared up in her application, but was encouraged to ajpply again when the issues

were resolved. Id.


       In the meantime, Plaintiff and her sister applied to seven banks in South Dakota to obtain a

loan but were rejected by each bank. Id. at 3. They then turned to the USDA's section 502 Direct

Loan program. Id. Plaintiff claims that defendant Lockwood did not accept some of her grants

when he calculated the initial loan eligibility figure. Id. Plaintiff attached all relevant documents to

her complaint. See Docs. 1-1 and 1-2. The initial loan certificate of eligibility letter in,(Exhibit 7

of Doc. 1-1) states that "[cjhanges in any qualification variable (property location, real estate

taxes, insurance, loan term/rate etc.) may impact the applicant's loan qualification amount." Doc.

1-1 at 25.


       Plaintiff believes that Lockwood's failure to accept some of the grants was discriminatory.

Doc. 1 at 3. Plaintiff claims that after a professional inspection report was paid for, Lockwood

ordered an appraisal to occur in October of 2018. Id. at 5. Plaintiff believes Lockwood was lying

when he said he did not have the name of the appraiser at this time. Id. Plaintiff sought different

housing assistance grants that were to expire on November 21, 2018. Id. Plaintiff called

Lockwood and Gross and "other housing officers in South Dakota and in Washington DC seeking

to obtain the name of the appraiser appointed by the USDA to appraise the home - in order to

obtain a commitment date before November 21,2018" so she wouldn't lose her other funding. Id.
        On November 14, 2018, Plaintiff received the name of the appraiser, defendant Craig

Steinley. Id. Plaintiff claims she called Steinley repeatedly on November 15th and 16th. Id.

Steinley allegedly called Plaintiff back on November 19, 2018 and said he would have his report

done on the morning of November 21, 2018. M Plaintiff claims Steinley did not perform when he

said he would and Plaintiff sued him in state court. Id. at 6.


        The Funding Commitment and Notification of Loan Closing letter is dated November 30,

2018 (Doc. 1-1 at 27) and indicated that the approved rate for the Section 502 Direct Loan was

approved for $107, 904.00 "subject to a down payment of $72,096.00" Id. Plaintiff alleges that

because she sued Steinley, Lockwood dropped her funding amount from $126,500 to 107,904.00.

Id.\ see Doc. 1-1 at 25, 27. When Plaintiff eonfi-onted Lockwood on the change in the amount she

alleges that Lockwood responded that the change was due to a miscalculation of property taxes.

Id. at 7. Plaintiff believes this was the second act of discrimination. Id. at 6-7. Plaintiff asserts that

these actions have caused her and her sister to come up with an extra $18,000 to secure the home.

Id. She claims Lockwood "reported to HOLLI that he would not close the escrow and secure the

remaining two grants until HOLLI necessarily obtained the $18,000+ additional extorted funds."

Id. at 7. Plaintiff states that she obtained the extra money from a third party and claims that

Lockwood made himself unavailable to her. Id. at 7.

        The USDA sent Plaintiff a letter on December 7, 2018, which indicated that an

administrative review was conducted on her file due to her ambiguous and conflicting information

in her application documents. Doc. 1-1 at 29. The letter states "[t]he Agency will not issue loan

closing instructions until it has reviewed the above information and is satisfied that each co-

applicant has been forthcoming with full, complete and supportable information verifying your

assets, debts, income and repayment ability, among other regulatory criteria." Id. at 30. The letter
has been redacted in some areas, but it shows that the information the USDA is requesting is a list

of pending lawsuits (amount in dispute or requested relief), complete information of Plaintiffs

credit report, any judgments that are outstanding against Plaintiff or her sister, any involvement in

businesses (managerial, ownership, or membership), and confirming that Plaintiff has filed tax

retums in the last three years. Id.

       Plaintiff claims she responded on December 9, 2018 and

       assert[ed] that neither her or Marti had any pending money judgments against them in any
       of their self[-]initiated civil lawsuits, that Holli and Marti's litigation activities were not
       material to their present poor status and qualifying for the referenced section 502 direct
       loan, that the property was not at risk for being attached for any [of] Holli or Marti's
       litigation activities because the title to the property was to be in the name of the Lundahl-
       Telford Trust, a special needs trust organized under the laws of the Social Security
       Administration for SSI funded households[.]

Doc. 1 at 8-9.


       The USDA's letter states that if Plaintiff does not respond with the proper material in 15

days. Plaintiffs application will be withdrawn, but she can still reapply. Doc. 1-1 at 30. Later, the

seller of the home that Plaintiff and her sister were trying to secure allegedly backed out of the

sale because he had two mortgages to pay. Doe. 1 at 8. Plaintiff blames this on Gross and

Lockwood for failure to close the sale. Id. Now, Plaintiff "believes that GROSS will then

intentionally deplete the funding amounts to another borrower to put it beyond HOLLI and

MARTI's reach." Doc. 1 at 9. Plaintiff requests an immediate injunction, proper funding of

$138,000, a penalty of$110,000 for failing to close the escrow, and other remedies. Id. at 11-12.

                                       LEGAL STANDARD


       "To survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to 'state a claim to relief that is plausible on its face.'" Ashcroft v. Iqbal, 556

U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009)(quoting            ^4^/. Corp. v. Twombly,
550 U.S. 544, 570, 127 S. Ct. 1955, 167 L. Ed. 2d 929 (2007)). "A claim has facial plausibility

when the plaintiff pleads faetual content that allows the eourt to draw the reasonable inference

that the defendant is liable for the misconduct alleged." Id. "The plausibility standard is not akin

to a 'probability requirement,' but it asks for more than a sheer possibility that a defendant has

aeted unlawfully." Id. Inferences are construed in favor of the non-moving party. Whitney v.

Guys, Inc., 700 F.3d 1118, 1128 (8th Cir. 2012)(eiting Braden v. Wal-Mart Stores, Inc., 588

F.3d 585, 595 (8th Cir. 2009)).

       Pro se eomplaints, "'however inartfully pleaded,'[are] held to 'less stringent standards than

formal pleadings drafted by lawyers.'" Estelle v. Gamble, 429 U.S. 97, 106, 97 S. Ct. 285, 50 L.

Ed. 2d 251 (1976)(quoting Haines v. Kerner, 404 U.S. 519, 520, 92 S. Ct. 594, 30 L. Ed. 2d 652

(1972)). Civil rights and pro se eomplaints must be liberally construed. Erickson v. Pardus, 551

U.S. 89, 94, 127 S. Ct. 2197, 167 L. Ed. 2d 1081 (2007)(citation omitted); Bediako v. Stein Mart,

Inc., 354 F.3d 835, 839 (8th Cir. 2004). Even with this standard, a pro se eomplaint must "allege

sufficient facts to support the elaims advaneed." Stone v. Harry, 364 F.3d 912, 914 (8th Cir.

2004). The eourt is not required to "supply additional faets, nor will [it] eonstruct a legal theory

. .. that assumes facts that have not been pleaded." Id. (eiting Dunn v. White, 880 F.2d 1188, 1197

(10th Cir. 1989)). A eomplaint "does not need detailed factual allegations . .. [but] requires more

than labels and eonclusions, and a formulaic recitation of the elements of a eause of action will not

do." Twombly, 550 U.S. at 555. "If a plaintiff cannot make the requisite showing, dismissal is

appropriate." Abdullah v. Minnesota, 261 F. App'x 926, 927 (8th Cir. 2008); see also Beavers v.

Lockhart, 755 F.2d 657,663 (8th Cir. 1985).
                                     LEGAL ANALYSIS


I.     Motion to Strike Amended Complaint

       Federal defendants filed a motion to strike the Plaintiffs "Corrected Verified First

Amended Complaint[.]" Docket Al^ Plaintiff opposes this motion. Docket 53. In their motion to

strike, federal defendants argue that the "Corrected Verified First Amended Complaint" is

untimely, filed without their agreement or leave, that the complaint does not allege new facts or

claims, and that it is futile. Docket 48 at 2. Plaintiff argues that her "Corrected Verified First

Amended Complaint" should remain because: (1) she filed an extension motion in Doc. 41,(2)

other federal courts have found good cause in other cases,(3) the defendants were not prejudiced

and she did not need to reach an agreement with them, and (4) her new complaint is meritorious.

Docket 53 at 1-2.


       It is clear that Plaintiffs "Corrected Verified First Amended Complaint" was untimely

filed. The federal defendants acknowledged service of Plaintiffs initial complaint (Doc. 1) on

February 12, 2019. Doc. 30. Under Federal Rule of Civil Procedure Rule 15 allows for a party to

amend its pleading 21 days after serving it, or with "the opposing party's written consent or the

court's leave." Fed. R. Civ. P. 15(a)(l)(A-B). Plaintiff filed her "Corrected Verified First

Amended Complaint" (Doc. 42) on May 7, 2019, which amounts to 85 days after the federal

defendants were served. Plaintiff did not have written consent from the federal defendants to file

an amended complaint and did not have leave from this Court.

       Next, Plaintiff argues that she filed an extension motion in Doc. 41. Doc. 53 at 1.

However, Doc. 41 was filed in error and this Court cannot consider something that is filed in




 This motion was filed before defendant Steinley had been served.
                                                   7
error.^ Plaintiff asserts that because she filed an extension motion in Doc. 41, then Federal Rule of

Civil Procedure 6(b)falls within her favor. Rule 6(h)states;

       (1) In General. When an act may or must be done within a specified time, the court may,
           for good cause, extend the time:
              (A)with or without motion or notice if the court acts, or if a request is made, before
                  the original time or its extension expires; or
              (B)on motion made after the time has expired if the party failed to act because of
                   excusable neglect.

Fed.R.Civ.P. 6(b)(l)(A-B).               '
       Rule 6(b) is inapplicable in this case because Doc. 41, Plaintiffs alleged motion for

extension, was filed in error. Even if this Court could consider Doc. 41, it was not made before the

original timing constraints had expired (21 days after service). Further, 6(b)(1)(B) does not grant

Plaintiff the relief she seeks. Doc. 41 cannot be considered a motion by this Court. Again, even if

the Court could consider Doc. 41, Plaintiff does not assert arguments of excusable neglect as to

why she did not move to amend past the deadline. Accordingly, the federal defendants' motion to

strike(Doc.47)the "Corrected Verified First Amended Complaint" is granted.

   II. Craig Steinley's Motion to Dismiss

       Defendant, Craig Steinley was not served until August 5, 2019. Docket 74. Steinley filed a

motion to dismiss and memorandum in support. Docs. 86 and 87. In his memorandum of support

Steinley argues that the Plaintiffs claims should be dismissed for failure to serve Steinley within

"120 days as required by the Federal Rules of Civil Procedure, under Fed.R.Civ.P. 12(b), for

failure to state a claim . . . and under this Court's prior Order in Noble v. Am. Nat'I Prop. & Cas.

Ins. Co., 297 F. Supp. 3d 998 (D.S.D. 2018) . . . [and] for failure to comply with the Court's

vexatious litigant injunction." Doc. 87 at 1.


^ Doc. 41 was titled "Plaintiffs Verified First Amended Complaint," four days later. Plaintiff
filed a "Plaintiffs Corrected Verified First Amended Complaint." See Docs. 41 and 42
(emphasis added)(Doc. 41 notes that it was filed in error).
                                                     8
       Steinley asserts that this lawsuit was commenced against him on December 27, 2018,

because he was originally named as a defendant in the complaint. Id. Summonses were issued for

Steinley on February 6, 2019 (Docket 21) and on July 31, 2019 (Docket 68). Steinley claims he

was served with the Plaintiffs "Corrected Verified First Amended Complaint" on August 5, 2019,

221 days after the lawsuit eommeneed. Doe. 74.

       Plaintiff claims that she did not untimely serve Steinley because when this Court granted

her extension of time to respond to the federal defendants motion to dismiss all parties were

notified that her original complaint was "MOOTED." Doe. 98 at 2. Plaintiff claims "[i]t is black

letter law that the filing of an Amended Complaint MOOTS a motion to dismiss. Id. Plaintiff

believes that the "Corrected Verified First Amended Complaint" became the operative complaint

and that Steinley was timely served. Id.

       Steinley was served with the complaint 221 days after the lawsuit commenced. Plaintiffs

motion for an extension was eaptioned,"PLAINTIFF'S MOTION FOR EXTENSION OF TIME

TO RESPOND TO DEFENDANTS MOTION TO DISMISS PLAINTIFF'S MOOT

COMPLAINT,REPLACED BY A CORRECTED FIRST AMENDED COMPLAINT[.]" Doe.

43. In Doe. 44, this Court granted Plaintiffs "motion for an extension of time to respond to

Defendants' motion to dismiss." Doc. 44. When the Court granted Plaintiff an extension to

respond, it did not adopt the rationale or caption of the Plaintiffs motion. The Order simply gave

Plaintiff more time to respond to the federal defendants' motions. Thus, defendant Steniely was

untimely served.

       However, even if a defendant is untimely served, if a plaintiff shows good cause for their

failure to service the defendant, the court must extend time for service. Federal Rule of Civil

Procedure Rule 4(m)provides that:
       if a defendant is not served within [120] days after the complaint is filed, the court . . .
       must dismiss the action without prejudice against that defendant or order that service he
       made within a specified time. But if the plaintiff shows good cause for the failure, the
       court must extend the time for service for an appropriate period.

Fed. R. Civ. P. 4(m). This means that if the court finds there is good cause for plaintiffs' failure

to serve defendants, the court "shall extend the time for service." Adams v. Allied Signal Gen.

Aviation Avionics, 74 F.3d 882, 887 (8th Cir. 1996). If no good cause is shown, "the court still

may extend the time for service rather than dismiss the case without prejudice." Id. (citing

Espinoza v. United States, 52 F.3d 838, 841 (10th Cir. 1995); Petrucelli v. Bohringer &

Ratzinger, 46 F.3d 1298, 1305(3d Cir. 1995)).

       A. Good Cause


       Rule 4(m) does not define good cause, and courts have not given conclusive meaning to

the phrase. Kurka v. Iowa Cty., 628 F.3d 953, 957 (8th Cir. 2010)(citations omitted). Generally,

good cause is likely to he found when:

       [1] the plaintiffs failure to complete service in timely fashion is a result of the conduct of
       a third person, typically the process server, [2] the defendant has evaded service of the
       process or engaged in misleading conduct,[3] the plaintiff has acted diligently in trying
       to effect service or there are understandable mitigating circumstances,,or [4] the plaintiff
       is proceeding pro se or in forma pauperis.

Id. (citation omitted). A plaintiffs status as a pro se litigant, however, does not equate to good

cause. Brown v. Frey, 806 F.2d 801, 804 (8th Cir. 1986)("pro se litigants are not excused from

compliance with substantive and procedural law.").

       Here, the Plaintiff is proceeding pro se hut has proven to be an experienced pro se

litigant.® The Plaintiffs failure to serve Steinley was unrelated to third-party conduct, Steinley

did not evade service, and the Plaintiff did not diligently try to serve Steinely, as she served him


® Plaintiff has filed five other lawsuits within the District of South Dakota under Holli Lundahl or
her aliases, Holli Telford or Hollie Telford. See 5:19-CV-05071-JLV; 5:17-CV-05069-LLP;
5:17-CV-05042-JLV; 5:17-CV-05088; and 3:16-CV-03033-RAL.
                                                    10
221 days after filing her complaint. This Court finds there is not a sufficient basis to show good

cause for Plaintiffs failure to serve Steinley.

       B. Excusable Neglect

       Even if a plaintiff failed to show good cause for their failure to serve defendants, a

plaintiff could still receive a discretionary extension of time by showing excusable neglect.

Kurka,628 F.3d at 957. Excusable neglect is "an elastic concept that empowers courts to provide

relief where a party's failure to meet a deadline is caused by inadvertence, mistake, or

carelessness, as well as by intervening circumstances beyond the party's control." Id. at 959

(intemal quotation omitted)(citation omitted). When determining whether neglect is excusable,

there are four important factors: "(1) the possibility of prejudice to the defendant,(2) the length

of the delay and the potential impact on judicial proceedings, (3) the reason for the delay,

including whether the delay was within the party's reasonable control, and (4) whether the party

acted in good faith." Id. "These factors do not bear equal weight as the reason for delay is

generally a key factor in the analysis." Id. The court evaluates the totality of the circumstances

when determining excusable neglect. Id.

       First, "because the judicial preference for adjudication on the merits, which goes to the

fundamental fairness ofthe adjudicatory process, is implicated here, the district court must weigh

the effect on the party requesting the extension against the prejudice to the defendant." Kurka,

628 F.3d at 959. Here, dismissal would dismiss all claims against defendant Steinley. Although

Steinley would have benefitted from being served process within the 120-day time frame,the

harm to Plaintiff is greater than the prejudice to Steinley because it would keep Plaintiff from

pursuing her claims. Based on these circumstances, this factor weighs in favor ofthe Plaintiff.



                                                    11
       Second, the length of the delay and its impact on judicial proceedings is substantial. The

complaint was filed on December 27, 2018, and Steinley was not served until August 5, 2019.^

In this case, 221 days passed between the time the complaint was filed and when it was served

on Steinley. Courts have found much shorter delays inexcusable. E.g., Colasante v. Wells Fargo

Corp., 81 F. App'x 611, 613 (8th Cir. 2003)(one day); Edwards v. Edwards, 754 F.2d 298, 299

(8th Cir. 1985)(170 days). This factor favors Steinley.

       The third factor is the reason for delay. As explained above. Plaintiff is an experienced

pro se litigant. Summons were issued for Steinley on February 6, 2019, and July 31, 2019. Docs.

21 and 68. However, Steinely was not served until August 5, 2019. Doc. 74. Plaintiff timely

served the federal defendants; this Court finds that this factor weighs in favor of Steinley.

       Fourth, the Court finds evidence of lack of good faith. Plaintiff did not request additional

time to serve Steinely and did not move the Court to file an amended complaint. In this case,

when Plaintiff served Steinley with the "Corrected Verified First Amended Complaint" it

appears to be a litigation strategy carried out by Plaintiff, or due to carelessness. This factor

favors Steinley. Based on all of the factors, this court finds that Plaintiff has not shown good

cause or excusable neglect for why she did not serve Steinley within 120 days. Thus, Steinley's

motion to dismiss. Doc. 86, is granted.

III.   Federal Defendants' Motion to Dismiss

       The federal defendants filed a motion to dismiss and a memorandum in support on April

12, 2019. Docs. 38 and 39. The federal defendants assert the Plaintiffs complaint should be

dismissed due to lack of subject matter jurisdiction and for failure to state a claim upon which

relief can be granted. Doc. 38 at 2.


^ Steinley was served with the "Corrected Verified First Amended Complaint" Doc. 42, which
this Court has struck from the record for being untimely.
                                                     12
    A. Equal Credit Opportunity Act(ECOA)

         Plaintiff alleges violations of ECOA under 15 U.S.C. § 1691(e). Docket 1 at 12. Federal

defendants claim that Plaintiff fails to state a violation under ECOA because she fails to "plead

membership in a protected class . . . or that the USDA continued to approve loans for

applications." Doc. 39 at 16. The Eighth Circuit has held that to establish a prima facie ease for a

FHA or ECOA claim the plaintiff must "demonstrate that (1) she was a member of a protected

class, (2) she applied for and was qualified for a loan with the [Department],(3) the loan was

rejected despite her qualifications, and (4) the [Department] continued to approve loans for

applicants with similar qualifications." Rowe v. Union Planters Bank, 289 F.3d 533, 535 (8th Cir.

2002).

         Plaintiff claims that defendant Lockwood did not accept some of her grants when he

calculated the initial loan eligibility figure. Doc. 1 at 3. Plaintiff attached all relevant documents

to her complaint. Exhibit 7 of Doc. 1-1 states that "[c]hanges in any qualification variable

(property location, real estate taxes, insurance, loan term/rate etc.) may impact the applicant's loan

qualification amount." Plaintiff believes that Lockwood's failure to accept some of the grants was

discriminatory. Doc. 1 at 3.

         Plaintiff attached a letter she received from Gross, which states that there are "numerous

discrepancies throughout [Plaintiffs] application documents and conflicting or ambiguous

information has been provided." Doe. 1-1 at 30. Gross concludes that "[t]he Agency will not issue

loan closing instructions until it has reviewed the above information and is satisfied that each co-

applicant has been forthcoming with full, complete and supportable information verifying your

assets, debts, income and repayment ability, among other regulatory criteria." Id. Plaintiff



                                                     13
"believes that GROSS will then intentionally deplete the funding amounts to another borrower to

put it beyond HOLLI and MARTFs reach." Doc. 1 at 9.

       Because Plaintiff attached this letter the letter from Gross and the exhibits to her


complaint, the Court must assume that all facts alleged are true. See Rosenberg, 56 F.3d at 36.

Thus, Plaintiff fails to state a claim under ECOA for two reasons. First, she has not asserted facts

to show that she is qualified to receive the loan. The letter from Gross notes discrepancies in the

application process that suggest Plaintiff is not qualified for the loan. See Doc. 1-1 at 30. Second,

Plaintiff has not asserted facts that show the USDA "continued to approve loans for applicants

with similar qualifications." See Rowe, 289 F.3d at 535. Plaintiff states that she "believes that

GROSS will then intentionally deplete the funding amounts to another borrower to put it beyond

HOLLI and MARTFs reach." Doc. 1 at 9. This speculation does not amount to facts asserting that

the USDA actually approved loans for other qualified individuals. Accordingly, Plaintiff has not

established a prima facie case under ECOA.

       Plaintiff alleges a retaliation claim under ECOA, 15 U.S.C. § 1691(a)(3). Doc. 1 at 13.

Although the Eighth Circuit has not specifically addressed what a plaintiff must show to assert a

prima facie case for retaliation under ECOA, this Court will adopt the test provided by the

Eleventh Circuit. In Bowen v. First Family Fin. Servs., Inc., the court held that the plaintiff must

show that she "(1) exercised in good faith (2) a riglit under the Consumer Credit Protection Act,

and (3) as a result, the creditor discriminated against[them] with respect to the credit hansaction."

233 F.3d 1331, 1335 (11th Cir. 2000); See 15 U.S.C. § 1691(a)(3)("It shall be unlawful for any

creditor to discriminate against any applicant, with respect to any aspect of a credit transaction-

because the applicant has in good faith exercised any right under the Consumer Credit Protection

Act[15 U.S.C. § 1601][.]").

                                                    14
       Plaintiff claims Lockwood retaliated against her because she obtained the name of the

appraiser (Steinley) and sued the appraiser. Doc. 1 at 14. She alleges that because Lockwood did

not tender the closure statement, she was then blocked from receiving differing funding through a

Penfed grant and the HomeStartPlus grant. Id. Plaintiff alleges that she suffered an "adverse

action" under the ECOA.Id. An adverse action is "a denial or revocation of credit, a change in the

terms of an existing credit arrangement, or a refusal to grant credit in substantially the amount or

on substantially the terms requested." 15 U.S.C. § 1691(d)(6).

       Plaintiff does not assert enough facts to allege a retaliation claim ECOA. She does not

assert facts to show she was exercising a protected right under the Consumer Credit Protection

Act. Further, there is still the question whether Plaintiffs application process was made in good

faith due to the missing material stated in Gross's letter. See 7 CFR 3550.53 (eligibility

requirements for the 502 Direct Loan under USDA). Although, the Plaintiff gives examples of

how she feels she was discriminated against she does not state enough for a prima facie case of

retaliation under 15 U.S.C. 1691(a)(3).

    B. Section 504 of the Rehabilitation Act

       Next, Plaintiff asserts that the defendants violated Section 504 of the Rehabilitation Act.

Doc. 1 at 15. The Rehabilitation Act states that "no qualified individual with a disability shall, by

reason of such disability, be excluded from participation in or be denied the benefits of the

services, programs, or activities of a public entity, or be subjected to discrimination by any such

entity." 42 U.S.C. §12132. Under the Rehabilitation Act a qualified individual with a disability is:

       an individual with a disability who, with or without reasonable modifications to rules,
       policies, or practices, the removal of architectural, communication, or transportation
       barriers, or tire provision of auxiliary aids and services, meets the essential eligibility
       requirements for the receipt of services or the participation in programs or activities
       provided by a public entity.

                                                    15
42 U.S.C. § 12131(2) (emphasis added). Here, Plaintiff applied for a section 502 Direct Loan

program through the USDA. Plaintiff claims that she is physically handicapped and "[tjhere is no

dispute that Plaintiff and her sister collectively qualified for participation in the single housing

section 502 direct loan program." Doc. 1 at 16.

       This Court finds that Plaintiff has not shown she meets the definition of a "qualified

individual with a disability" under section 504 of the Rehabilitation Act. This definition requires

that the individual meet the "essential eligibility requirements for the receipt of services[.]"

Because Plaintiff submitted Gross's letter which challenges her eligibility for the program she has

not established that she is a "qualified individual with a disability" and her claims under Section

504 ofthe Rehabilitation Act are dismissed for failure to state a claim.^

C.     The Fourteenth Amendment Equal Protection Clause Claims Against Defendants
       Gross, Lockwood, and Steinley

       Plaintiff claims that defendants Gross, Lockwood, and Steinley violated the Equal

Protection Clause ofthe Fourteenth Amendment. Doc. 1 at 16. However,Plaintiffs reliance on

the Fourteenth Amendment is misplaced. Section 1 of the Fourteenth Amendment provides that

"No State shall make or enforce any law which shall abridge the privileges or immunities of

citizens ofthe United States; nor shall any State .. . deny to any person within its jurisdiction the

equal protection ofthe laws." U.S. Const, amend. XIV,§ 1 (emphasis added). The Fourteenth

Amendment, thus "by its very terms" applies only to state, rather than federal, action. United

States V. Morrison, 529 U.S. 598, 621 (2000); see also Russell v. Hug,275 F.3d 812, 822(9th

Cir. 2002)(explaining that the Privileges or Immunities Clause ofthe Fourteenth Amendment


^ This Court notes that Section 504 of the Rehabilitaiton Act does not authorize individual
liability. Brotherton v. Hill, 2013 WL 122698, at *1 (E.D. Ark. filed Jan. 9, 2013) (citing
Damron v. Nortth Dakota Commissioner ofCorrections, 299 F.Supp.2d 960, 979(D.N.D. 2004),
affd, 127 Fed. App'x 909(8th Cir. 2005)(non-precedential)).
                                                     16
"applies in terms only to actions taken by states, not to those . . . taken by the federal

government."). Lockwood and Gross are federal actors as they work for a federal agency, the

USDA. Accordingly, the Fourteenth Amendment Equal Protection Clause does not apply to the

actions of Lockwood and Gross.


       Defendant Steinely is a third-party appraiser hired by the federal agency, making him a

federal actor. Even if Steinely is not considered to be a federal actor. Plaintiff would have to

show that Steinely could be considered a state actor for purposes ofthe Fourteenth Amendment.

The United States Supreme Court has "recognized a number of circumstances in which a private

party may be characterized as a state actor[.]" Wickersham v. City ofColumbia, 481 F.3d 591,

597(8th Cir. 2007){ciimg Brentwood Acad. v. Tenn. Secondary Sch. Ath. Ass'n, 531 U.S. 288,

291 (2001); Jackson v. Metro. Edison Co.,419 U.S. 345, 352(1974); Adickes v. S.H. Kress &

Co., 398 U.S. 144, 151 (1970))(A private party can become a state actor when the state has

delegated power that is traditionally exclusive to the state, where there is willful participation of

joint unconstitutional activity, and where there is a pervasive entwinement between the state and

the party); see Lugar v. Edmondson Oil Co., 457 U.S. 922, 937(1982)(alleging deprivation must

be fairly attributable to state). Even if this Court considers Steinley not to be a federal actor.

Plaintiff has not estahlished that the Court should consider Steinley as a state actor. Accordingly,

Plaintiffs Fourteenth Amendment claims are dismissed for failure to state a claim.

D.      Exparte Young Claims Against Defendant Gross

        Next, Plaintiff contends she can bring claims against Gross based on the doctrine

established m' Exparte Young,209 U.S. 123, 28 S. Ct. 441, 52 L. Ed. 714(1908). Doc. 1 at 17.

The Eighth Circuit has held that "[t]he Eleventh Amendment generally bars suits by private

citizens against a state in federal court. However, state officers who 'are clothed with some duty

                                                       17
in regard to the enforcement of the laws ofthe state, and who threaten and are about to

commence proceedings ... to enforce ... an unconstitutional act. . . may be enjoined . . . from

such action." Balogh v. Lombardi, 816 F.3d 536, 544(8th Cir. 2016)(quoting Exparte Young,

209 U.S. at 155-56)(internal citation omitted). Defendant Gross is a federal employee, she is the

State Director ofthe USDA Rural Development Office in South Dakota. This Court cannot

reasonably conclude that Plaintiff has set forth facts that allege a cause of action under Ex parte

Young,thus, her claims are dismissed for failure to state a claim.

E.     Fair Housing Act

       Lastly, Plaintiff alleges a violation of the Fair Housing Act. The Eighth Circuit has held

that to establish a prima facie case for a FHA claim,the plaintiff"demonstrate that(1) she was a

member of a protected class, (2) she applied for and was qualified for a loan with the

[Department], (3) the loan was rejected despite her qualifications, and (4) the [Department]

continued to approve loans for applicants witli similar qualifications." Rowe, 289 F.3d at 535

(applying the same test to show a prima facie case under ECOA and FHA).

       Because the Eighth Circuit has applied the same prima facie test for general claims under

the FHA and ECOA,Plaintiffs FHA claim is dismissed for the same reasons. Plaintiff has failed

to show that she was qualified for the loan given the "numerous discrepancies throughout [her]

application documents and [for providing] conflicting or ambiguous information[.]" Doc. 1-1 at

30. Further, Plaintiff fails to allege faets that support the fourth factor when she alleges "that

GROSS will then intentionally deplete the funding amounts to another borrower to put it beyond

HOLLI and MARTI's reach." Doc. 1 at 9. This is a speculation by the Plaintiff and she has not

asserted facts that show this scenario actually happened.




                                                     18
       ii.     Failure to Accommodate


       Plaintiff claims the defendants "refused to accommodate a timely appraisal date knowing

that a grant would be made unavailable to the disabled household." Plaintiff cites to 42 U.S.C. §

3604(f)(1-2) which makes it a violation:

       (1)To discriminate in the sale or rental, or to otherwise make unavailable or deny, a
       dwelling to any buyer or renter because of a handicap of—
             (A)that buyer or renter,[;]
             (B)a person residing in or intending to reside in that dwelling after it is so sold,
               rented, or made available; or
              (C)any person associated with that buyer or renter.
       (2)To discriminate against any person in the terms, conditions, or privileges of sale or
       rental of a dwelling, or in the provision of services or facilities in connection with such
       dwelling, because of a handicap of—
              (A)that person; or
              (B)a person residing in or intending to reside in that dwelling after it is so sold,
               rented, or made available; or
               (C)any person associated with that person.

Plaintiff alleges that because Steinley promised to perform his duties by a certain date and failed

to do so that this led to her inability to secure a grant. Doc. 1 at 19. Plaintiff does not allege facts

that show that this denial was because of her "handicap[.]"

       Plaintiff also alleges that the "failure to sell a home to a disability needs trust establishes

not only a violation of an accommodation rule" of 42 U.S.C. § 3604(f)(3)(B). Section 3604

f(3)(B) states "a refusal to make reasonable accommodations in rules, policies, practices, or

services, when such accommodations may be necessary to afford such person equal opportunity to

use and enjoy a dwelling." Again, Plaintiff has alleged a bare assertion that she was discriminated

against when he failed to perforai his appraisal on time. Plaintiff does not assert that these actions

were taken because of her disability.




                                                      19
       iii.    Retaliation


       Plaintiff alleges that defendants Gross, Loekwood, and Steinley have retaliated against

her in violation of42 U.S.C. § 3617. The FHA also prohibits retaliation for the exercise of rights

granted under the FHA. 42 U.S.C. § 3617 ("[I]t is unlawful to coerce, intimidate, threaten, or

interfere with an person in the exercise or enjoyment of, or on account of his having exercised or

enjoyed, or on account of his aided or encouraged any other person in the exercise or enjoyment

of, any right granted or protected by" section 3603, 3604, 3605, or 3606 of this title.) Neudecker

V. Boisclair Corp., 351 F.3d 361, 363-364 (8th Cir. 2003)(citing Sherman v. Runyon, 235 F.3d

406, 409-10(8th Cir. 2000)).

       Plaintiff asserts her protected activity was her submitting a Federal Tort Claims Act "for

95 petition and filing a state smaller claims ease regarding the entire obstructed process, is

engaging in protected petitioning activities." Doc. 1 at 20. In order to state a prima facie case for

retaliation under the FHA, the protected activity must be a right granted or protected by 42

U.S.C. §§ 3603, 3604, 3605, or 3606. See Neudecker, 351 F.3d at 363-364. The protected

activity which Plaintiff states does not assert a prima facie case of retaliation under the FHA.

Accordingly, Plaintiffs claims under the FHA are dismissed for failure to state a claim.

IV.    In the Alternative to Joinder of Kevin Conner/Motion to Sever

       Plaintiff moves to sever her claims against Kevin Conner and have the Court waive her

filing fees. Doc. 73. This Court has never allowed Kevin Cormer to be joined as a defendant, even

if it had, this Court cannot waive the filing fees because a filing restriction has been placed upon

Plaintiff. See Noble v. Am. Nat'l Prop. & Gas. Inc. Co., 297 F.Supp. 3d 998, 1013 (D.S.D. 2018)

(stating "A. At the time of the filing of any pleading Ms. [Lundahl] has prepaid in full the

applicable filing fee required by the Clerk of Court[.]" Thus, this Court cannot waive her filing fee

                                                     20
and her "Alternative to Joinder of Kevin Conner'Vmotion to sever (Doc. 73) and motion for

joinder(Doc. 70)is denied.

      IT IS ORDERED:


   1. That the federal defendants'(Gross, Lockwood, USDA)niotion to dismiss, Doc. 38, is

       granted.

   2. That the federal defendants'(Gross, Lockwood, USDA)motion to strike. Doc. 47, is

       granted.

   3. That Plaintiffs motion for joinder. Doc. 70, and in the alternative motion to sever. Doc.

      73, is denied.

   4. Defendant, Craig Steinley's motion to dismiss. Doc. 86, is granted.

   5. That Plaintiffs complaint is dismissed without prejudice.

   6. Because all ofthe defendant' motions to dismiss were granted and Plaintiffs case is

       dismissed without prejudice, the pending motions in this case. Docs. 46,63, 75, 79, 92,

       and 99, are denied as moot.


       Dated this 26th day of February, 2020.

                                                BY THE COURT:



                                                   lOiLlXiJLJuUL
                                                    i/rence L. Piersol
                                                United States District Judge
       ATTEST:
       MATTHEW W.THELEN,CLERK




                                                  21
